DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10,479,578. Further to the extent that the pending claims 1-17 omit the first and/or second windows, and the intermediate wall a person of ordinary skill in the art would find it obvious to omit the elements if no longer desired (MPEP 2144.04 II A).
The chart below provides a side by side analysis of claims xyz of the pending application and claims xyz (respectively) of U.S. Patent No. 10,479,578.
U.S. Patent 10,479,578 – Issued 11/19/2019
Application 16/685,291—Filed 11/15/2019
Claim 1: A carrier for packaging one or more articles, the carrier comprising:
a plurality of outer walls which define an interior; an intermediate wall at least partially segregates the interior of the carrier in a first direction; and a first partition structure divides, at least in part, the interior in a second transverse direction, wherein the first partition structure is struck, at least in part, from at least a first one of the plurality of outer walls so as to define a first window in the at least a first one of the plurality of outer walls at a first end of the carrier,
a second partition structure divides, at least in part, the interior in a second transverse direction, wherein the second partition structure is struck, at least in part, from at least a second one of the plurality of outer walls so as to define a second window in the at least a second one of the plurality of outer walls at the first end of the carrier, and

wherein the first partition structure comprises a first partition panel struck from a first one of the plurality of outer walls and a second partition panel hinged to the first partition panel, 
wherein the second partition panel is struck from a second one of the plurality of outer walls, the second one of the plurality of outer walls being disposed adjacent to the first one of the plurality of outer walls. 
Claim 1: A carton for packaging one or more articles, the carton comprising: a plurality of outer walls which define an interior of the carton, an intermediate wall which at least partially segregates the interior in a first direction; and at least one partition structure which divides, at least in part, the interior in a second transverse direction, the at least one partition structure extending between the intermediate wall and one of the outer walls, the at least one partition structure comprising: a first panel formed at least in part from the intermediate wall; and a second panel formed from the one of the outer walls to define at least part of a window in the one of the outer walls, wherein the first panel is hingedly connected to the intermediate wall and extends toward the one of the outer walls, wherein the second panel is hingedly connected to the one of the outer walls and extends towards the intermediate 
Claim 3: A carrier for packaging one or more articles, the carrier comprising:
a plurality of outer walls which define an interior;
an intermediate wall at least partially segregates the interior of the carrier  in a 
a second partition structure divides, at least in part, the interior in a second transverse direction, wherein the second partition structure is struck, at least in part, from at least a second one of the plurality of outer walls so as to define a second window in the at least a second one of the plurality of outer walls at the first end of the carrier, and 
wherein the first and second partition structures are configured and arranged to 
wherein the first partition structure comprises a first partition panel struck from a first one of the plurality of outer walls and a second partition panel hinged to the first partition panel, and
wherein the second partition panel is folded to at least partially segregate the interior of the carrier in the first direction.
Claim 12: A carton for packaging one or more articles, the carton comprising: a plurality of walls which define an interior of the carton, the plurality of walls comprising first and second opposing walls; and at least one partition structure 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIA COX whose telephone number is (571)272-1173.  The examiner can normally be reached on Mon-Wed 6AM-6PM, Thurs 6-2, Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/TIA COX/Examiner, Art Unit 3736